Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claim, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/11/2022.

Drawings
The drawings are objected to because FIGURE 1 is illegible to make out the required details (see below):

    PNG
    media_image1.png
    387
    357
    media_image1.png
    Greyscale

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 2

The claimed invention lacks patentable utility.  The claim purports to produce infinite energy without an external energy source as found in the following claim limitations:
“the whirlwind of airflow will cause said wider vane blades and said wind fin blades to continue to rotate continuously; and the whirlwind of airflow will continue in perpetuity thereby producing infinite potential of off-grid electrical energy” (claim 2, emphasis added). 
Such an invention, also known as a “perpetual motion machine” is known to be impossible and violates either the first or second laws of thermodynamics or both. 
Although it is acknowledged that the claimed invention further comprises a capacitor and battery bank, said capacitor and battery bank appear to be internal and within the closed system of the generator and does not represent a viable external power source needed to produce the claimed limitation of perpetuity and infinite potential. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding Claim 2

The disclosure fails to support the claimed invention because the claimed invention purports to claim a perpetual motion machine.  The claim purports to produce infinite energy without an external energy source as found in the following claim limitations:
“the whirlwind of airflow will cause said wider vane blades and said wind fin blades to continue to rotate continuously; and the whirlwind of airflow will continue in perpetuity thereby producing infinite potential of off-grid electrical energy” (claim 2, emphasis added). 
Such an invention, also known as a “perpetual motion machine” is known to be impossible and violates either the first or second laws of thermodynamics or both. 
Although it is acknowledged that the claimed invention further comprises a capacitor and battery bank, said capacitor and battery bank appear to be internal and within the closed system of the generator and does not represent a viable external power source needed to produce the claimed limitation of perpetuity and infinite potential. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitations:
The capacitor; 
The simultaneously counter-flow of created winds;
The magnetic gearless generator wind turbine; 
The system; and 
The battery banks. 

 There is insufficient antecedent basis for the above limitations in the claim.

Regarding claim 2
	The following claim limitations are not understood. The following claim limitations are neither method steps nor structure making it unclear what is purported to be claimed. The claim further appears to attempt to narratively claim the operation of the device, rather than method steps nor structure, noting narrative claim language is improper. Furthermore, it is noted that the lack of antecedent basis for the claim terms also adds to the confusion of the claim. 
It is suggested that the following claim limitations be converted to either 1) positively recite structure (noting it is permissible for a method claim to contain structure; OR, convert the following claim limitations to proper method steps (emphasis added):
	A method for converting kinetic energy from airflow into electrical energy that is an uninterruptable power supply can be delivered from the capacitor; which is being charged by the simultaneously counter-flow of created winds through the magnetic gearless wind turbine (MGGWT); the capacitor feeds power throughout the system if the capacitor should fail or shut down, the battery banks restarts the system and recharges the capacitor to deliver the uninterrupted power supply, the method comprising; 

	Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836